Case 1:19-cv-05816-JBS-JS Document 1 Filed 02/14/19 Page 1 of 11 PageID: 1



                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY

 ANGELO DI VEROLI,

 Plaintiff                                             Case No. 1:19-CV-5816

 v.                                                    JURY TRIAL DEMANDED

 FANTASEA RESORTS GROUP, INC.,

 Defendant.
 _________________________________/

             COMPLAINT AND DEMAND FOR INJUNCTIVE RELIEF

         Plaintiff, ANGELO DI VEROLI (hereinafter referred to as “Plaintiff”),

 individually and on behalf of all other individuals similarly situated, hereby files suit

 against Defendants, FANTASEA RESORTS GROUP, INC., pursuant to the Americans

 with Disabilities Act, Title III, 42 U.S.C. § 12181 et seq. (hereinafter referred to as

 “ADA”), and alleges the following:

                1.      Plaintiff resides in North Miami Beach, Florida and is sui juris.

               2.       Plaintiff qualifies as an individual with disabilities as defined by
         the ADA.

                3.      Plaintiff is a grandfather, Holocaust survivor, and lifelong tailor by

         trade who is blind in one eye and cannot walk or ambulate without assistance.

                4.      Plaintiff is unable to engage in the major life activity of walking

         without the use of assistive devices.

                5.      When ambulating outside of the home, Plaintiff must primarily

         rely on a wheelchair or walker.
Case 1:19-cv-05816-JBS-JS Document 1 Filed 02/14/19 Page 2 of 11 PageID: 2



                  6.      Plaintiff requires accessible handicap parking spaces located

          closest to the entrances of a facility.

                  7.      The handicap and access aisles must have sufficient width so that

          Plaintiff can engage or disengage from a ramp into a vehicle.

          8.      Routes between handicap parking spaces and all features, goods, and

services of a facility must be level, properly sloped, sufficiently wide and without cracks,

holes, or other hazards that can pose a danger of tipping Plaintiff’s wheelchair, catching

the wheels, or causing the wheelchair and Plaintiff to fall over.

          9.      All areas of ambulation must be free from obstructions or unsecure ground

that make passage more difficult or impossible.

          10.     Amenities must be sufficiently lowered so that Plaintiff can access them.

          11.     Sinks must be at the proper height so that Plaintiff can roll their legs and

chair underneath to wash their hands.

          12.     Plaintiff requires grab bars in order to safely and comfortably use restroom

facilities.

          13.     Plaintiff’s wheelchair accommodation cannot be transported through

doorways that lack the proper width.

          14.     Because the accommodations in many locales are unable to meet the needs

of Plaintiff, they resort to meeting in places of public accommodation in order to find

suitable amenities based on their disability.

          15.     Plaintiff has decided to become an activist for ADA Compliance so that

places of public accommodation comply with the law.
Case 1:19-cv-05816-JBS-JS Document 1 Filed 02/14/19 Page 3 of 11 PageID: 3



         16.     Plaintiff is demanding that Defendant comply with Federal Law in

providing disabled persons information as to a hotel or motel’s accessibility features and

descriptions of those features on a hotel or motel’s website so that Plaintiff can ascertain

whether Defendant’s rooms, accommodations, and spaces meet the disability needs of

Plaintiff.

         17.     Plaintiff is an advocate of the rights of similarly situated individuals as a

“tester” for the purpose of asserting Plaintiff’s civil rights in determining whether places

of public accommodations, specifically their websites, are in compliance with the ADA’s

requirement under 28 C.F.R. § 36.302(e)(1)(ii).

         18.     Defendant owns a place of public accommodation as defined by the ADA

under 28 CFR § 36.201(a) and § 36.104. The property is called The Atlantic Palace Suites

and is located in Atlantic City, New Jersey (hereinafter “the Property”).

         19.     Venue is proper because it is where the Defendant resides, or where

Defendant has purposely availed itself by establishing a business of public

accommodation within the district.

                 20.      Because Defendant’s principle place of business is operated out of

         Atlantic County, New Jersey, it is subject to the jurisdiction of this forum.

                 21.      Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has

         been given original jurisdiction over actions which arise from Defendant’s

         violations of Title III of the Americans with Disabilities Act, 42 U.S.C. § 12181 et

         seq. See also 28 U.S.C. § 2201 and § 2202.

                 22.      28 C.F.R. § 36.302(e)(1) imposes the following requirement:

         Reservations made by places of lodging. A public accommodation that owns, leases (or
         leases to), or operates a place of lodging shall, with respect to reservations made by any
         means, including by telephone, in-person, or through a third party -
Case 1:19-cv-05816-JBS-JS Document 1 Filed 02/14/19 Page 4 of 11 PageID: 4



       (i) Modify its policies, practices, or procedures to ensure that individuals with disabilities
       can make reservations for accessible guest rooms during the same hours and in the same
       manner as individuals who do not need accessible rooms;
       (ii) Identify and describe accessible features in the hotels and guest rooms offered
       through its reservations service in enough detail to reasonably permit individuals with
       disabilities to assess independently whether a given hotel or guest room meets his or her
       accessibility needs;
       (iii) Ensure that accessible guest rooms are held for use by individuals with disabilities
       until all other guest rooms of that type have been rented and the accessible room
       requested is the only remaining room of that type;
       (iv) Reserve, upon request, accessible guest rooms or specific types of guest rooms and
       ensure that the guest rooms requested are blocked and removed from all reservations
       systems; and
       (v) Guarantee that the specific accessible guest room reserved through its reservations
       service is held for the reserving customer, regardless of whether a specific room is held in
       response to reservations made by others.

                23.        The regulations encapsulated in 28 C.F.R. § 36.302(e)(1) became
       effective on March 15, 2012.

                24.        Further, pursuant to USCS Fed. R. Civ. Pro. Rule 4(k)(2), federal

       long-arm jurisdiction exists as (1) the exercise of jurisdiction is consistent with

       the Constitution and the laws of the United States, (2) the claim arises under

       federal law, and (3) Defendant is not subject to the jurisdiction of any state.	

       Regent Grand Mgmt., Ltd. v. Tr. Hosp. LLC, No. 18-21445-Civ, 2019 U.S. Dist.

       LEXIS 4829 (S.D. Fla. Jan. 9, 2019); See also Fraser v. Smith, 594 F.3d 842, 850

       (11th Cir. 2010).

                25.        Based on the foregoing, and in the alternative, should this Court

       find that there is no specific or general jurisdiction, Defendant subjected itself to

       federal long-arm jurisdiction of the United States under Rule 4(k)(2).

                26.        Defendant, either itself or by and through a third party,

       implements, operates, controls, and or maintains a website for the Property which

       contains       an   online    reservations       system.     This     website      is   located   at

       http://atlanticpalacesuites.com/.
Case 1:19-cv-05816-JBS-JS Document 1 Filed 02/14/19 Page 5 of 11 PageID: 5



              27.     The purpose of this website is so that members of the public may

       reserve guest accommodations and review information pertaining to the goods,

       services, features, facilities, benefits, amenities, and accommodations of the

       Property.

              28.     Consequently, due to the immediate aforementioned allegation,

       this website is subject to the requirements of 28 C.F.R. Section 36.302(e).

              29.     Prior to commencement of this lawsuit, Plaintiff visited the

       Property’s website for the purpose of reviewing an assessing the accessible

       features at the Property in order to ascertain whether it meets Plaintiff’s individual

       disability needs by seeking descriptions of the disability accommodations.

              30.     Plaintiff was unable to verify whether the Property contains

       adequate disability accommodations for them because the website contained

       insufficient or no information with respect to the following items: (1) handicap

       accessible parking near the entrance; (2) sufficient parking space width to allow a

       ramp; (3) ramp access at all entrances and exits; (4) unobstructed pathways from

       the parking lot to the entrance; (5) unobstructed pathways from the entrance to the

       elevators; (6) unobstructed pathways from any of the key points of interest within

       the hotel (elevator bank, coffee shop, restaurant, bar, gift shop, or other points of

       interest) to other key points of interest; (7) sufficient door width to accommodate

       a wheelchair or walker in a guestroom; (8) grab bars adjacent to and behind the

       toilet; (9) grab bars in the shower; (10) a roll-in shower; (11) a roll-under sink;

       and (12) lowered guestroom amenities, which are among other helpful

       descriptions offered or not offered within the property.
Case 1:19-cv-05816-JBS-JS Document 1 Filed 02/14/19 Page 6 of 11 PageID: 6



              31.     Plaintiff’s inability to verify this information is due to Defendant’s

       failure to comply with the requirements imposed by 28 C.F.R. § 36.302(e).

              32.     Defendant’s non-compliance deprived Plaintiff of the equal

       opportunity to obtain necessary information regarding goods, services, features,

       facilities, and accommodations generally available to nondisabled persons when

       booking public accommodations at this Property.

              33.     The violations present on Defendant’s website infringes on

       Plaintiff’s right to equal treatment in the selection of a hotel and its

       accommodations that will suit Plaintiff’s specific needs. Currently, the website

       deprives Plaintiff of the ability to make meaningful choices for travel and

       discriminates against Plaintiff and others similarly situated by only providing the

       information necessary for able-bodied persons to make informed booking

       decisions.

              34.     The website does not identify and describe the accessible features

       of the Property in enough detail to reasonably permit individuals with disabilities,

       including Plaintiff, to assess independently whether this Property meets any

       specific disability requirements.

              35.     Simply using the word “accessible” is insufficient to comply with

       § 28 C.F.R. 36.302(e), as it does not identify or describe the Property’s disability

       features, nor does it allow for independent assessment of the property to meet any

       specific disability needs prior to booking.
Case 1:19-cv-05816-JBS-JS Document 1 Filed 02/14/19 Page 7 of 11 PageID: 7



               36.    Prior to commencement of this action, Plaintiff sent Defendant a

       letter notifying Defendant of non-compliance, seeking to remedy the situation,

       and otherwise offering to assist Defendant in coming into compliance with the

       aforementioned laws.

               37.    At the time of filing of this lawsuit, Defendant failed to address the

       letter or otherwise effectively communicate with Plaintiff to resolve the issues of

       this case.

               38.    Plaintiff intends to revisit Defendant’s or Defendant’s third-party

       agent’s website and/or online reservation system in order to test it for compliance

       with 28 C.F.R. § 36.302(e) and/or otherwise determine if the site provides enough

       information for Plaintiff to determine whether the site comes into compliance

       with the guidelines of the aforementioned law.

               39.    Plaintiff has suffered and continues to suffer frustration and

       humiliation as a result of the discriminatory conditions present at Defendant’s

       website. Plaintiff’s sense of isolation, segregation, and discrimination prevents

       Plaintiff from full and equal enjoyment of the goods, services, facilities,

       privileges, and accommodations available to the general public.

               40.    Plaintiff suffers and will continue to suffer direct and indirect

       injury as a result of the aforementioned discrimination until Defendant is

       compelled to modify its website to comply with the requirements of the ADA and

       continually monitor and ensure the website remains in compliance.
Case 1:19-cv-05816-JBS-JS Document 1 Filed 02/14/19 Page 8 of 11 PageID: 8



              41.      Plaintiff has an existing, credible, realistic, and continuing threat of

       discrimination from Defendant’s non-compliance with the ADA in regard to the

       Property’s website. Plaintiff has reasonable grounds to believe that they will

       continue to be subject to this discrimination by Defendant so long as the website

       remains unchanged.

              42.      Without immediate injunctive relief, Plaintiff and all others

       similarly situated will continue to suffer this form of discrimination at the hands

       of Defendant.

              43.      Plaintiff is without an adequate remedy at law.

              44.      Plaintiff continues to suffer irreparable harm due to Defendant’s

       non-compliance with the law and failure to allow Plaintiff to make informed

       decisions when deciding whether to lodge at Defendant’s property.

              45.      Plaintiff has a substantial likelihood of success on the merits

       because Defendant’s website as it stands both subjectively and objectively fails to

       comply with 28 C.F.R. § 36.302(e).

              46.      Granting injunctive relief would not contravene the public interest

       as persons with disabilities and their protection under Federal Law is in the

       interest of the public, and the issue can be remedied at the expense of a reasonable

       calculated effort by Defendant.

              47.      Plaintiff is entitled to recover attorney’s fees, costs, and litigation

       expenses from the Defendant pursuant to 42 U.S.C. § 12205 and 28 C.F.R. §

       36.505.
Case 1:19-cv-05816-JBS-JS Document 1 Filed 02/14/19 Page 9 of 11 PageID: 9



              48.     42 U.S.C. § 12188 empowers this Court with authority to grant

       Plaintiff injunctive relief, including an order requiring Defendant to alter the

       subject website to make it readily accessible, useable, and informative for

       Plaintiff and all other persons with disabilities as defined by the ADA and 28

       C.F.R. § 36.302(e); or by shutting down the website until such time as Defendant

       cures its violations of the ADA.

              49.     In Haynes v. Hooters of Am., LLC, the court held that where a

       party seeks injunctive relief to maintain a website in compliance with the ADA,

       amending the website to fix ADA violations does not moot the injunction to the

       extent it seeks to require a party to maintain its website in compliance with the

       ADA. 893 F.3d 781, 784 (11th Cir. 2018). As such, there remains a live

       controversy regarding whether Plaintiff can obtain an injunction requiring

       Defendant to make its website ADA compliant or maintain its compliance. Id.;

       See also Campbell-Ewald Co. v. Gomez, 136 U.S. 663, 669 (2016) (explaining

       that mootness occurs "only when it is impossible for a court to grant any effectual

       relief whatsoever to the prevailing party. As long as the parties have a concrete

       interest, however small, in the outcome of the litigation, the case is not moot.")

       (citations and internal quotation marks omitted).

              50.     Based upon the holding in Haynes v. Hooters of Am., LLC,

       Plaintiff is entitled to continuing relief, as ordered and monitored by this Court,

       because websites are subject to change at any moment.

              51.     The remedy requested, fixing the Property’s website so that it is

       compliant with the ADA, is easily and inexpensively achievable.
Case 1:19-cv-05816-JBS-JS Document 1 Filed 02/14/19 Page 10 of 11 PageID: 10



                   52.     Prior to the filing of this Complaint, Plaintiff—by and through its

            counsel—contacted Defendant and alerted them of their non-compliance with

            Federal Law.

                   53.     Plaintiff has sent a letter to Defendant and its agents in addition to

            follow up communications prior to filing this Complaint.

                   54.     As of this date, Defendant’s website remains non-compliant. A

            copy of this website is attached as Exhibit “A” hereto.

            WHEREFORE, Plaintiff respectfully requests this Court (1) issue a Declaratory

  Judgment that determines that Defendant at the commencement of this subject lawsuit is

  in violation of Title III of the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq.

  and 28 C.F.R. § 36.302(e)(1)(ii); (2) grant injunctive relief against Defendant including

  an order that Defendant revise its website to comply with the aforementioned laws and

  implement a policy to monitor and maintain the website through continuing, supervised

  injunctive relief, even if the website is temporarily changed, to ensure compliance; (3)

  award attorney’s fees, costs, and litigation expenses to Plaintiff pursuant to 42 U.S.C.

  §12205 and/or C.F.R. § 36.505; and (4) any other such relief as this Court deems just and

  proper.

                                            JURY DEMAND

            Plaintiff, ANGELO DI VEROLI demands a trial by jury of all issues so triable

  pursuant to Rule 38 of the Federal Rules of Civil Procedure.

  Dated: February 14, 2019.

                                                  Respectfully submitted,

                                                  /s/ Stamatios Stamoulis
Case 1:19-cv-05816-JBS-JS Document 1 Filed 02/14/19 Page 11 of 11 PageID: 11



                                     Stamatios Stamoulis
                                     New Jersey No. 1790-1999
                                     Stamoulis & Weinblatt LLC
                                     800 N. West Street, Third Floor
                                     Wilmington, DE 19801
                                     Tel: (302) 999-1540
                                     Email: stamoulis@swdelaw.com
                                     Counsel for Plaintiff

                                     /s/ Avery S. Fenton
                                     Avery S. Fenton (pro hac anticipated)
                                     Florida Bar No. 118186
                                     Legal Justice Advocates, LLP
                                     6460 NW 5th Way
                                     Fort Lauderdale, FL 33309
                                     Tel: (202) 803-4708
                                     Email: af@legaljusticeadvocates.com
                                     Counsel for Plaintiff
                                     	
